Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In response to an Office action mailed on 03/22/2022 ("03-22-22 OA"), the Applicant (i) amended the independent claim 1 to include the limitations of the previously-indicated allowable claim 3 and the intervening claim 2 and then canceled claims 2 and 3, (ii) amended claims 4 and 9, (iii) amended the independent claim 7 to include the limitations of the previously-indicated allowable claim 7 and then canceled claim 8, (iv) canceled claims 11 and 12 and  06/20/2022.
The Applicant also amended the title on 06/20/2022.
Currently, claims 1, 4-7, 9, 10 and 13-15 are pending.

Response to Arguments
Applicant's amendments to the title have overcome the objection to the Specification set forth on page 2 under line item number 1 of the 03-22-22 OA.
Applicant's amendments to the independent claim 1 including the limitations of the previously-indicated allowable claim 3 and the intervening claim 2 and to the independent claim 7 including the limitations of the previously-indicated allowable claim 8 have overcome the 35 U.S.C. 102(a)(1) rejection of claims 1, 2, 5-7, 10, 11, 14 and 15 as being anticipated by Kim set forth starting on page 3 under line item number 2 of the 03-22-22 OA.

Allowable Subject Matter
Claims 1, 4-7, 9, 10 and 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance:

Independent claim 1 is allowed, because the independent claim 1 has been amended to include the limitations of the previously-indicated allowable claim 3 and the intervening claim 2 as stated starting on page 7 under line item number 3 of the 03-22-22 OA. 
Claims 4-6 are allowed, because they depend from the allowed independent claim 1.

Independent claim 7 is allowed, because the independent claim 7 has been amended to include the limitations of the previously-indicated allowable claim 8 as stated starting on page 7 under line item number 3 of the 03-22-22 OA.
Claim 9 is allowed, because it depends from the allowed independent claim 7.

Independent claim 10 is allowed, because it refers to the allowed independent claim 1.
Independent claim 13 is allowed, because it refers to the allowed claim 4.
Independent claim 14 is allowed, because it refers to the allowed claim 5.
Independent claim 15 is allowed, because it refers to the allowed claim 6.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408).  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/
Primary Examiner, Art Unit 2895
15 July 2022